The Court.

The intention of the prisoner in taking the horse, is a matter for the consideration of the jury ; whether it was done animo furandi, or not ? As to the law, it is dear that the bare charge or care of a horse, does not change the legal possession out of the master. If the prisoner took him away with intent to steal or convert him to-his own use, it is felony ; notwithstanding he had the care of him as hostler. But it is only a breach of trust, if he take him to use him, and then return him again. 1 Hawk. 90. 1 Hale’s P. C. 505, 506.